Citation Nr: 1136498	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-50 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for discoid lupus erythematosus (DLE).

2.  Entitlement to service connection for DLE.

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder scars, as a residual of DLE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION


The Veteran served on active duty with the United States Army from May 1993 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the 10 percent evaluation for a single right arm scar, and declined to reopen the Veteran's claim for service connection for DLE.

In July 2010, the Veteran had a hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder. 

The issues have been recharacterized to better reflect the evidence of record and the Veteran's contentions, as is discussed further below.

The issue of entitlement to an increased evaluation right shoulder scars is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Service connection for DLE was denied in a January 2003 rating decision on the grounds that no nexus to service was shown; an appeal was initiated, but not perfected, and the denial became final in January 2004.

2.  Evidence received since the January 2003 decision was not previously considered by agency decision makers, is not cumulative and redundant of the evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.

3.  DLE was first manifested on active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 2003 RO rating decision and the claim of entitlement to service connection for DLE is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection of DLE have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to DLE, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

In January 2003, the RO denied service connection for DLE, finding that there were no findings of discoid lupus during service and no medical evidence to confirm that this condition was caused by an in-service inoculation.  The Veteran filed a timely notice of disagreement, but did not perfect the appeal, and the denial became final.

Evidence considered since the January 2003 rating decision includes a February VA medical record that contains a finding of scalp lesions diagnosed as DLE; a March 2005 VA examination report diagnosing the right shoulder lesions as DLE; a July 2010 VA examination report diagnosing the both the right shoulder and scalp lesions as DLE; and the Veteran's testimony indicating that his right shoulder, scalp, and left ear started itching during service. 

The evidence received since the last final RO decision is clearly new, as it was not associated with the claims file or considered by agency decision makers in connection with the January 2003 denial.  Further, the evidence is material.  The VA examination reports directly address the unestablished fact of a nexus to service.  As the statements favor the Veteran's allegations, they raise the reasonable possibility of substantiating the claim. 

New and material evidence to reopen the previously denied claim of service connection for DLE has been received.  Reopening of the claim is warranted.  See 38 U.S.C.A. § 5108.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  In light of the favorable decision below, the Veteran is not prejudiced by adjudication of the claim at this time.

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred DLE during active service.  He claims that the DLE was caused by an in-service air gun inoculation, and that the scars on his scalp and left ear are residuals of that disease.

Service treatment records (STRs) establish that the Veteran was treated during service for two lesions on his right shoulder.  He related them to inoculations received upon entering service.  It appears that a definitive diagnosis was never given.  The condition was variously diagnosed as eczematous rash, sarcoidal granuloma, psoriasis, granuloma annulare, and "other." 

During an August 1995 VA scar examination, the Veteran related that he developed two skin lesions on his right shoulder 2-3 weeks after receiving immunizations with an air gun shortly after entering the service.  He complained that the lesions hurt and itched.  He denied a history of bleeding.  The examiner noted two hypertrophic lesions with scaling on the right shoulder that measured 2 x 1.5 centimeters and 1.5 x 1 centimeter.  The texture was rough, but there was no keloid formation, inflammation, or swelling.  There was mild depression in the center of both scars, as well as mild tenderness.  There were no ulcerations or limitation of function of the right shoulder joint.  The diagnosis was scars right shoulder following immunization with an air gun.    

VA treatment records dated January 2000 show that biopsies were taken of the right arm lesions, but the results are not indicated.

A February 2002 private treatment record from Dr. SES, a dermatologist, shows that the Veteran returned to have "spots" on his scalp and right shoulder evaluated.  The doctor noted that biopsies of the scalp and right arm performed in 1999 were benign.  The Veteran reported that he had had the shoulder lesions for eight years and the scalp lesions for one-and-a-half years.  In March 2002, the doctor diagnosed the scalp and right arm lesions as DLE.

A December 2002 VA infectious disease examination report shows that the Veteran had two lesions on his right shoulder, two lesions on his scalp, and one lesion behind his left ear.  The examiner noted that all of the lesions were classical DLE lesions.  The doctor determined that the etiology of the DLE was unknown.  He further opined that the skin lesions were not due to the in-service air gun inoculation.  Photographs of the larger right shoulder lesion and both scalp lesions were taken.

A February 2005 VA treatment record shows that the Veteran had two large scalp lesions that measured 5 x 2 centimeters with redness, hypo pigmentation, and scaling.  The diagnosis was DLE.

A March 2005 VA examination report shows that the Veteran had two oval shaped, mildly irregular lesions on his right shoulder that were sensitive to pressure or touch.  One measured 1.5 x 1.2 centimeters and had slight hypo pigmentation.  The other measured 3 x 2 centimeters, with "just about all the pigment gone out of the skin."  There was hardly any tenderness, and no adherence.  Texture was normal, except for loss of pigmentation in the larger lesion.  There was no ulceration, elevation, depression, or underlying tissue loss.  There was no inflammation or edema in the smaller lesion.  There was very mild keloid formation.  The examiner opined that the disfigurement was mild with no limitation of function.  He determined that the lesions represented a "tiny portion" of non-exposed skin and a "much tinier portion" of the total skin.  The examiner speculated that the area devoid of pigment in the larger lesion was secondary to DLE, and not likely secondary as a residual of an air gun inoculation.  He noted that "the examination is really impressive from the appearance of these lesions, but neither seems to be significantly symptomatic and almost definitely neither is disabling."  The examiner also noted scalp lesions with no pigment that were consistent with discoid lupus but offered no additional information, noting that he had not been asked to examine those lesions.  Photographs of the right shoulder and scalp lesions were taken.

The Veteran submitted to another VA scar examination in May 2009.  He complained of large scars on his scalp, left ear, and right shoulder.  The examiner noted one forehead lesion that measured 18 x 15 centimeters with erythema, induration, and loss of hair.  There was no tenderness, adherence to underlying tissue, or ulceration.  Elevation or depression was noted.  The scar was deep, and there was an area of inflexibility.  There was no limitation of motion or function.  The diagnosis was forehead scar secondary to air gun inoculation.  The examiner determined that the scars on the ear and right shoulder were well healed and could not be measured.  No photographs were taken.

A July 2010 VA skin diseases examination report shows that the Veteran reported being originally treated for a soft mass on his left ear, which eventually ruptured and healed over.  The examiner noted two scars on the right shoulder.  One measured 2 x 3 centimeters and had hypo and depigmentation, while the other measured 1x 1 centimeter without hypo pigmentation.  He also noted three scars on the Veteran's scalp with areas of hypo and depigmentation.  These scars measured 3 x 3.5 centimeters, 7 x 3 centimeters, and 2 x 3 centimeters.  No mass or lesion was found on the left ear.  The examiner diagnosed scarring on the right shoulder and scalp consistent with past flare of discoid lupus.  He opined that the lesions are not due to inoculations the Veteran received during service.  The examiner noted no current areas of active lesions consistent with discoid lupus.  

There are several medical opinions that the right shoulder, scalp and left ear scars are residuals of DLE lesions.  In contrast, the August 1995 and May 2009 VA examiners found that the Veteran's right shoulder and scalp scars, respectively, are secondary to the in-service air gun inoculation.  Right shoulder scars have previously been service connected as related to in-service air gun injections; the Veteran was treated for the right shoulder lesions in service.  Current evidence overwhelmingly indicates that these service connected scars are in fact manifestations of a more widespread condition, and are not the result of trauma from inoculations.  Such manifestations include scars of the scalp and left ear.  The examiners so opining have offered reasoned rationales based on service records and recurrent medical evidence.  DLE, which accounts for all current scars and skin changes, was therefore first manifested in service.

Accordingly, service connection for DLE is warranted.


ORDER

New and material evidence having been received, the claim of service connection for DLE is reopened; to this extent, the appeal is granted.

Service connection for DLE is granted.


REMAND

As discussed above, this decision grants service connection for DLE, which is currently manifested as a scars of the right shoulder, scalp, and left ear.  The Veteran is currently service-connected for right shoulder scars; these were service connected as due to air gun inoculations, but doctors now indicate that they are in fact a residual of DLE.  The fact of service connection is not disturbed, only the characterization of the disability.

Under DC 7809, DLE is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805),  dermatitis (DC 7806), or as systemic (disseminated) lupus erythematous (DC 6350).  Furthermore, it is possible that two separate evaluations may be assigned, keeping in mind the proscription of pyramiding under 38 C.F.R. § 4.14.  Shoulder scars may be rated under one Code, while scalp and ear scars may be rated under another.

The question of an increased evaluation for right shoulder scars is therefore inextricably intertwined with the evaluation of the newly service-connected scalp and left ear scars, and hence this issue must be remanded.  An examination is required to ensure that all necessary findings are of record, in light of the decision rendered above.

In addition, the record reflects continued VA treatment for the service connected skin manifestations.  On remand, updated VA records must be obtained from the VA medical center in San Antonio.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the VA medical center in San Antonio and all associated clinics, from January 2009 to the present, as well as from any VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that the Veteran is now service connected for DLE.  The examiner should identify all current manifestations or residuals of DLE; the relationship of scars of the scalp, left ear, and right shoulder to DLE must be specifically commented on.  A full description of the current scars, to include consideration of the surface areas affected by each scar and the disfigurement, if any, related to scars of the head, face, or neck, is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


